Citation Nr: 1621995	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1954 to May 1956.    This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO). The issues determined by the rating decision were: whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss; whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a bilateral eye disability; and entitlement to service connection for tinnitus.

The Veteran filed a timely notice of disagreement in April 2009.  The RO issued a statement of the case (SOC) in August 2009.  The Veteran subsequently perfected his appeal with a VA Form 9 in September 2009.  In May 2011, a Travel Board hearing was held before a Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

In a September 2011 decision, the Board denied the claim to reopen a previously denied claim of service connection for a bilateral hearing loss disability and bilateral eye disability as well as entitlement to service connection for tinnitus.  

In June 2014, the Board vacated the September 2011 decision in accordance with the settlement agreement in National Org. of Veterans' Advocates v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fec. Cir. 2013).  The Board observes that the Veteran was scheduled for his requested hearing pursuant to the settlement agreement before a Veterans Law Judge via video conference in February 2015; however, he failed to appear at the RO for his hearing.  There is no indication that the January 2015 letter notifying the Veteran of his hearing date was returned as undeliverable.  Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge pursuant to the settlement agreement to be withdrawn. 38 C.F.R. § 20.704(d) (2015).

In April 2015, the Board remanded the Veteran's claim for entitlement to service connection for tinnitus for further development.  The Board denied the claim to reopen a previously denied claim of service connection for a bilateral hearing loss disability and bilateral eye disability, therefore these issues are no longer before the Board.  A SSOC was issued in September 2015, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no persuasive evidence that the Veteran has tinnitus that is etiologically  related to any disease, injury, or incident in service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the June 2008 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The June 2008 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

In April 2015 the Board remanded the case so that the Veteran could be afforded a VA audiology examination to determine the nature and etiology of any tinnitus condition.  38 C.F.R. § 3.326(a) (2015) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2015) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

The Veteran was scheduled for a VA examination on September 8, 2015.   The Veteran failed to report for the scheduled examination.  

As the Veteran was afforded the opportunity for an audiology examination to determine the nature and etiology of any tinnitus condition, despite the fact the Veteran failed to appear, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has supplied good cause for the Veteran's failure to report for the scheduled examination.  The Veteran's representative submitted a statement in April 2016 stating the following:  

The veteran served in the Army from May 18, 1954 to May 2, 1956. VA represents the veteran's VA treatment record clearly documents the existence of the veteran's tinnitus; but that the record did not address the etiology of the veteran's condition, or link it to the veteran's military service. The veteran did not show up for his VA scheduled appointment as represented by VA, but through no fault of his own, which has not been acknowledged, to his prejudice, in that the veteran maintains the onset of his tinnitus was while on active duty related directly to his military training around guns, rockets, grenades and military noises associated with motor vehicles, not adequately assessed by VA examiner to his prejudice.

The Veteran's representative simply stated that the Veteran's tinnitus is due to service, and no cause for the Veteran's failure to report was provided.  Because no cause has been supplied for the Veteran's failure to report, the Board shall decide the claim based on the evidence of record.  

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331, 1338-40  (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Similarly, where as in this case, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) .

Certain chronic diseases, to include tinnitus (as an organic disease of the nervous system), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis

The Veteran contends that his current tinnitus is related to his service.  

After reviewing all the lay and medical evidence, the Board finds that the evidence of record does not demonstrate that the Veteran's tinnitus is related to his military service.  As discussed above, the Veteran failed to report for a VA examination scheduled in conjunction with the original claim, and failed to provide good cause for the failure to report; as such, the Veteran's original claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b). 

The Veteran's March 1954 entrance examination was absent for any tinnitus condition.  A review of the Veteran's service treatment records reveals no discussion of complaints, treatments, or diagnoses of any tinnitus problems.  At his March 1956 separation examination, the Veteran was provided with a whisper hearing test which revealed normal results and no indication of tinnitus.  

Post-service treatment records from the Las Vegas VA Medical Center (VAMC) dated in July 2007 found no evidence of tinnitus.  An April 2008 audiology clinician note revealed a diagnosis of tinnitus in the right ear that had resumed since the prior ear cleaning.  In a May 2011 letter from S.C., PA-C, he opined that the Veteran's bilateral tinnitus is worse in the right ear and had been around for many decades.  The clinician also reported that he has diagnosed the Veteran with proximal benign vertigo.  

At the May 2011 Board hearing, the Veteran testified that he experienced ringing in the ears when he fired M1 rifles without wearing any hearing protection in basic training.  The Veteran testified that the ringing would occur for 10 to 15 minutes then disappear, but he did not know what the condition was at the time.  

The Board notes that the Veteran is competent to attest to being exposed to noise during military training as well as to experiencing symptoms such as ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  It is the Veteran's contention, however, that he experienced ringing in the ears in service but that the ringing would occur for 10 to 15 minutes then disappear and that he did not know what the condition was at the time.  Indeed, the record reflects that the Veteran only filed for service connection in May 2008 after having previously filed claims for service connection for other conditions.  It is also significant that the medical evidence shows that the Veteran is also diagnosed with proximal benign vertigo.  
Thus, determining the precise etiology of the Veteran's tinnitus is not a simple question as there are conceivably multiple potential etiologies of the Veteran's tinnitus.  Ascertaining the etiology of tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his tinnitus is not sufficient to substantiate the claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Indeed, any relationship between the current ringing in the ears and symptoms of ringing in the ears noted in service and experienced over the years must be established by medical evidence because ringing in the ears may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, there is no medical evidence that relates a current condition to any symptomatology noted in service and after service. 

In the absence of medical evidence of tinnitus in service, persuasive lay evidence of continuous ringing in the ears ever since service, and medical opinion evidence relating the current tinnitus to service, the preponderance of the evidence is against the claim.  Accordingly, service connection for tinnitus is not warranted.


ORDER
 
Entitlement to service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


